200 F.3d 1055 (7th Cir. 2000)
SUSAN A. SCHNEIKER,    Plaintiff-Appellant,v.FORTIS INSURANCE COMPANY,  formerly known as TIME INSURANCE  COMPANY,    Defendant-Appellee.
No. 99-1437
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 24, 1999Decided January 6, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 98 C 14--J.P. Stadtmueller, Chief Judge. [Copyrighted Material Omitted]
Before BAUER, RIPPLE and DIANE P. WOOD, Circuit  Judges.
RIPPLE, Circuit Judge.


1
After her discharge,  Susan A. Schneiker filed this action against her  former employer, Fortis Insurance Company  ("Fortis"), for violating the Americans with  Disabilities Act (the "ADA"). In her complaint,  Ms. Schneiker alleged that Fortis failed to  accommodate her alcoholism and severe depression  and discharged her because of these impairments.  The district court granted summary judgment for  Fortis; Ms. Schneiker now appeals. For the  reasons set forth in this opinion, we affirm the  judgment of the district court.


2
* Because the district court granted summary  judgment, our review of that judgment is de novo.  See Ross v. Indiana State Teacher's Ass'n Ins.  Trust, 159 F.3d 1001, 1012 (7th Cir. 1998), cert.  denied, 119 S. Ct. 1113 (1999). In our review, we  consider the evidence in the light most favorable  to the non-moving party and draw all reasonable  inferences in favor of that party, Ms. Schneiker.  See Skorup v. Modern Door Corp., 153 F.3d 512,  514 (7th Cir. 1998). Summary judgment is  appropriate when the pleadings, depositions, and  other materials in the record show that there is  no disputed material fact and that the moving  party is entitled to judgment as a matter of law.  See Fed. R. Civ. P. 56(c); Celotex Corp. v.  Catrett, 477 U.S. 317, 322-23 (1986).


3
In granting summary judgment, the district court  relied primarily on the proposed findings of fact  submitted by Fortis because Ms. Schneiker had  failed to comply with Local Rule 6.05, which  required the submission of her own proposed  findings of fact in her response to Fortis'  summary judgment motion. Specifically, Local Rule  6.05(b) requires the non-moving party to submit  "[a] specific response to the movant's proposed  findings of fact, clearly delineating only those  findings to which it is asserted that a genuine  issue of material fact exists." E.D. Wis. R.  6.05(b)(1). To comply with the local rule, the  proposed findings of fact must refer to any  contested findings of fact by paragraph number  and must cite evidentiary materials to support  all factual propositions, whether contested or  not. The district court found that the proposed  findings of fact submitted by Ms. Schneiker did  not comply with the local rule because her  submission was not a point-by-point response to  the proposed findings of fact submitted by Fortis  and was "chock-full of misstatements, unsupported  allegations, and legal argument." R.46 at 2.


4
The district court was entitled to enforce the  local rule, and like the district court, we  accept as true all material facts as submitted by  Fortis and not properly contested by Ms.  Schneiker. See Brasic v. Heinemann's Inc., 121  F.3d 281, 284, 285-86 (7th Cir. 1997); see also  Spitz v. Tepfer, 171 F.3d 443, 449 (7th Cir.  1999) (enforcing a comparable local rule to the  Eastern District of Wisconsin's Rule 6.05);  Garrison v. Burke, 165 F.3d 565, 567 (7th Cir.  1999) (same); Joseph P. Caulfield & Assocs., Inc.  v. Litho Prods., Inc., 155 F.3d 883, 888-89 (7th  Cir. 1998) (enforcing a comparable local rule  where the appellant failed to comply with the  rule in the district court and in her submission  to the court of appeals). We also do not take  into account any facts proposed by Ms. Schneiker  that are unsupported by references to materials  in the record, but as the district court did, we  shall include those facts properly presented by  Ms. Schneiker and supported by the record. See,  e.g., McGuire v. United Parcel Serv., 152 F.3d  673, 675 (7th Cir. 1998). We note, however, that  our enforcement of the local rule makes little  difference in this case because Ms. Schneiker  does not seriously contest the facts submitted by  Fortis or relied upon by the district court. See  Corder v. Lucent Techs. Inc., 162 F.3d 924, 927  (7th Cir. 1998).

II

5
Ms. Schneiker worked for Fortis from July 1988,  until her termination in July 1994. In late 1989,  Ms. Schneiker began experiencing emotional  problems and sought assistance through Fortis'  employee assistance program. At that time, Ms.  Schneiker came under the care of a psychiatrist,  Dr. John Wean, who advised Ms. Schneiker that she  was suffering from depression and prescribed  medication for her. A few months later, in May  1990, Ms. Schneiker again began having emotional  problems. This time, Dr. Wean had her  hospitalized in a psychiatric hospital. Ms.  Schneiker was hospitalized for her depression on  two more occasions in 1990. According to Ms.  Schneiker, "[t]he third hospitalization  identified a problem of alcohol." R.35 at 2.  After this hospitalization, Ms. Schneiker was  released to an outpatient program, which she  attended 3 nights a week for approximately 6  months. She also attended Alcoholics Anonymous  meetings.


6
Ms. Schneiker admitted that, despite her  personal struggle with her depression during this  time, "[t]hings were going well at work." R.35 at  3. Ms. Schneiker worked as a Benefit Analyst in  Fortis' Individual Medical Benefits Department,  and, even though she had received a written  warning for poor production in early 1990, she  improved her performance at Fortis and was even  promoted in April of that year. Other than the  written warning, she received "excellent  reviews." R.34 at 2 (Schneiker Affidavit). In  fall 1992, Ms. Schneiker's manager asked her to  participate in a temporary project, an assignment  Ms. Schneiker gladly accepted because it was  headed by the marketing department and Ms.  Schneiker was eager to transfer to that  department.


7
Ms. Schneiker's problems at Fortis began in  1993. Early that year, one of Ms. Schneiker's  regular supervisors, Dana Sanders, also became  her supervisor on the special project on which  she was working. Sanders informed Ms. Schneiker  that she would no longer be working on the  special project and that she should return to her  regular position. Ms. Schneiker disputed Sanders'  request, and ultimately the vice president for  the marketing department overruled Sanders and  requested that Ms. Schneiker remain on the  special project.


8
In the spring of 1993, Sanders gave Ms.  Schneiker a low job performance rating for phone  production, and Ms. Schneiker again disputed his  judgment. The two discussed the evaluation but  did not resolve their differences. Dissatisfied  with the evaluation and treatment that she had  been receiving from Sanders, Ms. Schneiker filed  a complaint against him with the human resource  department at Fortis. The Human Resource Manager,  Mary Bond, had her staff investigate Ms.  Schneiker's complaint. Bond eventually determined  that Ms. Schneiker's allegations were without  merit.


9
During the course of that summer, according to  her affidavit, Ms. Schneiker began seeing Dr.  Wean more often "in an effort to deal with Dana  Sanders." R.34 at 5. Ms. Schneiker even applied  for other jobs within Fortis in an effort to  escape Sanders' supervision. By September 1993,  Ms. Schneiker's depression began to take its  toll. On September 7, Ms. Schneiker became  emotionally overwrought at work and was sent  home. A few days later, on September 15, Ms.  Schneiker began crying uncontrollably at a staff  meeting conducted by Sanders, who told her she  could leave the meeting. That same day, Bond  asked Ms. Schneiker to submit to an alcohol test  because a staff member had smelled alcohol on her  breath. Ms. Schneiker reluctantly took the test,  and the results were negative. The ordeal of  taking the alcohol test, however, increased Ms.  Schneiker's emotional trauma that day, and she  later was admitted to the hospital because of her  condition.


10
While Ms. Schneiker was still hospitalized, Dr.  Wean, Bond, and Sanders met with her to discuss  her return to Fortis. The doctor recommended that  Ms. Schneiker be removed from Sanders'  supervision, and Bond agreed to a temporary  transfer while Ms. Schneiker sought a different  position within Fortis. Bond formalized the  results of that meeting in a letter, which  informed Ms. Schneiker that, as of October 4,  1993, she would be transferred to a temporary  position and that she should seek permanent  employment by applying for vacant positions at  Fortis for which she was qualified.


11
Upon her return, Ms. Schneiker transferred from  her job as a Benefit Analyst to her temporary  position in Fortis' Long-Term Care Unit, which  was located in a different building from where  Sanders worked. In this new position, Ms.  Schneiker had a new supervisor, Carol Paap. She  also retained the same benefits and salary that  she had received while working in her previous  position, although the job involved duties of a  much lower level of responsibility. According to  Ms. Schneiker, the transfer from her previous  department and away from Sanders made a  difference: "Overall, I really believed I was  getting better and contributed this to the change  in environment." R.34 at 9 (Schneiker Affidavit).


12
In more ways than one, Bond and others at Fortis  tried to help Ms. Schneiker obtain permanent  employment at Fortis. Ms. Schneiker was allowed  to post for more than one job at a time, a  practice not usually allowed at Fortis. The human  resource department arranged interviews for Ms.  Schneiker, sometimes without requiring Ms.  Schneiker to post formally for the position. When  it came time for Ms. Schneiker's performance  review, Paap ignored what she considered to be  poor attendance and purposefully did not give Ms.  Schneiker a written warning because she did not  want it included in Ms. Schneiker's personnel  file.


13
Even though she did not formally interview for  the position, Ms. Schneiker was offered a  permanent position as a communications specialist  on 3 separate occasions. While this job was at a  lower pay grade (by 2 levels) than her previous  position, it also had the potential for  significant salary increases in the long term.  Ms. Schneiker turned the job down each time it  was offered because she felt that the salary  grade was too low and that she was overqualified  for the position. Ms. Schneiker also interviewed  for about 12 other jobs, out of about 54 possible  jobs available between October 4, 1993, and her  termination in July 1994. Of the 12 jobs for  which she did interview, Ms. Schneiker failed to  secure a permanent position.


14
On May 24, 1994, Ms. Schneiker received a letter  from Fortis that informed her that she would be  terminated if she did not obtain a permanent  position in the company by July 8, 1994. When  Bond was able to verify that Ms. Schneiker had  not complied with this request, she terminated  Ms. Schneiker's employment.

III

15
The ADA prohibits employment discrimination  against disabled individuals. Specifically, the  ADA provides:


16
No covered entity shall discriminate against a  qualified individual with a disability because of  the disability of such individual in regard to  job application procedures, the hiring,  advancement, or discharge of employees, employee  compensation, job training, and other terms,  conditions, and privileges of employment.


17
42 U.S.C. sec. 12112(a). Because the ADA only  covers qualified individuals with disabilities,  the burden rests with Ms. Schneiker to prove that  she is disabled within the meaning of the  statute. See Roth v. Lutheran Gen. Hosp., 57 F.3d  1446, 1453-54 (7th Cir. 1995).


18
Under the ADA, an individual is disabled if she  (1) has "a physical or mental impairment that  substantially limits one or more" "major life  activities"; (2) has "a record of such an  impairment"; or (3) is "regarded as having such  an impairment." 42 U.S.C. sec. 12102(2). Ms.  Schneiker bases her claim on the first  definition1 and argues that her alcoholism and  depression substantially limit a major life  activity--her ability to work.2


19
In order to prove that her impairments  substantially limit her ability to work, Ms.  Schneiker would have to establish that, because  of those impairments, she is "precluded from more  than one type of job, a specialized job, or a  particular job of choice." Sutton, 119 S. Ct. at  2151. In other words, it would not be enough for  Ms. Schneiker to show "an inability to perform a  particular job" for Fortis; to overcome Fortis'  summary judgment motion, Ms. Schneiker would have  to provide this court with some evidence that  would create a question of material fact as to  whether her impairments "substantially limit  employment generally." Skorup, 153 F.3d at 514-15  (quotation marks and citations omitted).


20
In the district court, Ms. Schneiker asserted  that she suffers from 2 disabilities: alcoholism  and depression. As for Ms. Schneiker's alleged  alcoholism, the district court held that Ms.  Schneiker had failed to produce any evidence that  she suffered from alcoholism. However, the court  did consider Ms. Schneiker's alleged alcoholism  "together with [her] allegation that she suffers  from depression." R.46 at 31 n.2. In this appeal,  Ms. Schneiker argues only that her alcoholism is  "an intermittent impairment that is a  characteristic manifestation of depression."  Appellant's Br. at 14. Because Ms. Schneiker does  not contest the district court's finding that she  produced insufficient evidence of alcoholism as a  separate disability, that argument has been  waived. But as the district court correctly did  in this case, we shall consider Ms. Schneiker's  alleged alcoholism to the extent that it could be  an intermittent impairment manifesting her  depression. See Haschmann v. Time Warner  Entertainment Co., 151 F.3d 591, 599-600 (7th  Cir. 1998) (treating episodic "flares," which are  characteristic of lupus, as a disability under  the ADA); Vande Zande v. Wisconsin Dep't of  Admin., 44 F.3d 538, 543-44 (7th Cir. 1995)  (holding that pressure ulcers, which were the  result of paralysis, were "intermittent  impairment[s] that [are] a characteristic  manifestation of an admitted disability" and  therefore were covered by the ADA).


21
On the other hand, the district court did  conclude that Ms. Schneiker had produced  sufficient evidence that she suffers from major  depression, and we agree with the court's  assessment. The record indicates that Ms.  Schneiker was diagnosed as suffering from major  depression, that Dr. Wean treated Ms. Schneiker  for that depression, and that she was  hospitalized on several occasions because of her  depression. But we also agree with the district  court that Ms. Schneiker has not demonstrated  that her depression substantially limits her  ability to work or any other major life activity.  Instead, the record shows that Ms. Schneiker's  inability to work was due, not to her depression,  but to her inability to work under Sanders.


22
In some circumstances, major depression can be  a covered disability under the ADA. See 29 C.F.R.  sec. 1630.2(h)(2) (defining physical or mental  impairment to include "[a]ny mental or  psychological disorder"); EEOC Enforcement  Guidance: The Americans with Disabilities Act and  Psychiatric Disabilities at 2, 8 FEP Manual (BNA)  405:7462 (1997) (including major depression as an  example of a "mental impairment" under the  ADA).3 It is not enough, however, for Ms.  Schneiker to demonstrate that she suffers from  depression. To get past summary judgment, she  must also demonstrate in the record that her  depression substantially limits her ability to  perform a major life activity. In every case our  inquiry is individualized. See, e.g., Patterson,  150 F.3d at 726; Baert, 149 F.3d at 631. On this  record, we cannot say that Ms. Schneiker's  depression is a substantial limitation on any of  her major life activities.


23
Ms. Schneiker argues that her depression is  triggered by stress, not by working under  Sanders, and that her depression substantially  limits her ability to work. But she has failed to  produce any evidence that her inability to work  in "stressful situations" precludes her from a  class of jobs or a wide range of jobs. To satisfy  her burden of proof, mild as it may be, Ms.  Schneiker needed to point to those job  requirements that were problematic in light of  her depression. See Skorup, 153 F.3d at 515.


24
The record, even when viewed in the light most  favorable to Ms. Schneiker, only shows that she  cannot work when supervised by Sanders. According  to Ms. Schneiker, she was visiting Dr. Wean  during the summer of 1993 in order to "deal with"  Sanders, not her job. And when Ms. Schneiker, Dr.  Wean, Bond, and Sanders met to discuss Ms.  Schneiker's return to Fortis after her last  hospitalization, Dr. Wean recommended that Ms.  Schneiker should not be supervised by Sanders.  The doctor did not recommend that Ms. Schneiker  be removed from her position. Once Ms. Schneiker  moved to her temporary position in the Long-Term  Care Unit, her condition improved. Indeed, once  she moved to her temporary position and away from  Sanders, Ms. Schneiker does not allege that her  depression interfered with her job performance.  That Ms. Schneiker's problem was with Sanders,  and not with her job, is only reinforced by Ms.  Schneiker's complaint: "Plaintiff, with  reasonable accommodations of . . . her complete  removal from a supervisor whose supervisory  techniques were the known cause of the stress she  experienced . . . would have been able to perform  the essential functions of her job as a Benefit  Analyst in defendant's Individual Medical  Benefits Department." R.1 at 2 para. 8. Dr. Wean  also testified to this effect.


25
In the end, we agree with the district court  that this case is on par with Weiler v. Household  Finance Corp., 101 F.3d 519 (7th Cir. 1996). In  Weiler, this court was confronted with an ADA  claim from an employee who charged that, because  of job-related stress which induced depression,  anxiety and a TMJ disorder, she could not work  for a certain supervisor. See id. at 524. The  employee in that case had taken leave from her  job but argued that she could return only if she  did not have to work under that supervisor. See  id. at 522, 524. We held in Weiler that the  employee was not disabled within the meaning of  the ADA because "if [she] can do the same job for  another supervisor, she can do the job, and does  not qualify under the ADA." Id. at 525. In our  case, the record before us presents essentially  the same scenario: Ms. Schneiker simply cannot  work when she is supervised by Sanders. Standing  alone, a personality conflict between an employee  and a supervisor--even one that triggers the  employee's depression--is not enough to establish  that the employee is disabled, so long as the  employee could still perform the job under a  different supervisor. See id. at 524-25; cf.  Palmer v. Circuit Court of Cook County, 117 F.3d  351, 352 (7th Cir. 1997) (observing that "if a  personality conflict triggers a serious mental  illness that is in turn disabling," and thus  makes the employee incapable of working, the  employee may have a disabling mental illness  within the meaning of the ADA), cert. denied, 118  S. Ct. 893 (1998).


26
The record in our case, even when viewed in the  light most favorable to Ms. Schneiker, contains  no evidence that she was precluded from working  at Fortis or from a host of other jobs as a  result of her depression. As a result, Ms.  Schneiker's claim falters in this court because  she has not demonstrated that she is disabled as  that term is used in the ADA. Because we hold  that Ms. Schneiker is not disabled, we need not  address the remaining aspects of Ms. Schneiker's  failure to accommodate claim. See Leisen, 153  F.3d at 807; Patterson, 150 F.3d at 726.


27
Finally, we must also briefly address Ms.  Schneiker's assertion that Fortis' job posting  system has a disparate impact on its disabled  employees. The district court held that, because  Ms. Schneiker is not disabled as that term is  defined by the ADA, she is not a member of the  protected class and therefore is not a proper  disparate-impact plaintiff. The ADA protects only  those employees who are "qualified individual[s]  with a disability," 42 U.S.C. sec. 12112(a);  therefore, Ms. Schneiker would also have to be  "disabled" in order to bring a disparate impact  claim under the ADA. See Weigel, 122 F.3d at 465  (noting that a plaintiff must be disabled under  the ADA in order to make out a prima facie case  in the related context of a disparate treatment  claim). We have already determined that she is  not disabled within the meaning of the ADA, and  so we hold that the district court was correct to  grant summary judgment for Fortis on Ms.  Schneiker's disparate impact claim.

Conclusion

28
For the foregoing reasons, we affirm the  judgment of the district court.

AFFIRMED


Notes:


1
 In her filings in the district court, Ms.  Schneiker had alluded to the possibility that  Sanders "perceived" her as disabled. According to  Ms. Schneiker, Sanders, her supervisor, said to  her at one point that she "should go on  disability and that no one would object." R.35 at  5. Ms. Schneiker has not pressed this argument  before this court; therefore, we shall not  address it. See Duncan v. Wisconsin Dep't of  Health & Family Servs., 166 F.3d 930, 934 (7th  Cir. 1999) (stating that for an argument to be  considered by the court of appeals, the party  must develop that argument in its brief).


2
 The Supreme Court recently expressed some concern  over whether "working" should be considered a  "major life activity" under the ADA, see Sutton  v. United Air Lines, Inc., 119 S. Ct. 2139, 2151  (1999) (noting that the Court had some  "conceptual difficulty" with defining work as a  major life activity for ADA purposes because of  the circularity of the reasoning); nevertheless,  like the Court in Sutton, we need not decide  whether "working" is a major life activity under  the ADA because in our case Ms. Schneiker and  Fortis do not dispute this point and because, as  we discuss below, Ms. Schneiker has not  demonstrated to this court that her alcoholism  and depression substantially limit her ability to  work. See Sutton, 119 S. Ct. at 2151. We do note  that previous decisions from this circuit have  treated "working" as a major life activity. See,  e.g., Skorup, 153 F.3d at 514-15; Patterson v.  Chicago Ass'n for Retarded Citizens, 150 F.3d  719, 725-26 (7th Cir. 1998); Baert v. Euclid  Beverage, Ltd., 149 F.3d 626, 630 (7th Cir.  1998); Weiler v. Household Fin. Corp., 101 F.3d  519, 524-25 (7th Cir. 1996); see also 29 C.F.R.  sec. 1630.2(i) (defining the phrase "major life  activity" to include "functions such as caring  for oneself, performing manual tasks, walking,  seeing, hearing, speaking, breathing, learning,  and working").


3
 This circuit has not yet had occasion to hold  that depression is a disability covered by the  ADA. In our cases in which the plaintiff alleged  a depression disability, our holdings rested on  other grounds, such as whether the plaintiffs  were "qualified" individuals, and not on whether  they were "disabled" under the ADA. See, e.g.,  Corder, 162 F.3d at 927-28 (holding that the  plaintiff, who suffered from depression, was not  qualified under the ADA because of her irregular  attendance); Leisen v. City of Shelbyville, 153  F.3d 805, 808 (7th Cir. 1998) (holding that  summary judgment for the employer was proper  because the employee, who suffered from  depression, had not produced sufficient evidence  that she was qualified for the job); Weigel v.  Target Stores, 122 F.3d 461, 465, 469 (7th Cir.  1997) (affirming summary judgment for the  employer where the employer conceded the  plaintiff's depression qualified as a disability  but where the plaintiff had not shown that she  was qualified for the job).